153 S.E.2d 473 (1967)
269 N.C. 744
Judy Smith CARSON, Petitioner,
v.
A. Pilston GODWIN, Jr., Commissioner of North Carolina Department of Motor Vehicles, Respondent.
No. 191.
Supreme Court of North Carolina.
March 29, 1967.
*474 Joseph B. Roberts, III, Gastonia, for petitioner appellant.
T. W. Bruton, Atty. Gen., Wilson B. Partin, Jr., Staff Atty., Raleigh, for respondent appellee.
HIGGINS, Justice.
Apparently the original suspension order for failure to show financial responsibility for the damage caused by the accident which occurred in Charlotte on February 21, 1965 would not have been entered had the Commissioner known of the insurance coverage. It was the fault of the Petitioner or her insurance agent that fact of coverage was not made known to the Commissioner. Thereafter the subsequent suspensions were entered for moving violations committed during the period of suspension. Robinson v. United States Casualty Co., 260 N.C. 284, 132 S.E.2d 629.
The Petitioner admitted on direct examination that she received the notice of the Department's first order of revocation when she returned from Florida the last of May, 1965. After receiving this notice *475 she got in touch with her insurance agent who had promised to furnish the Commissioner with the proper evidence of insurance coverage. She relied on this promise, assuming that the revocation would be lifted. Had she been correct in these assumptions and the showing of financial responsibility, the subsequent suspension orders would not have been entered.
The Respondent's evidence and record of notice to the Petitioner prior to the first suspension order are not very satisfactory. An open letter to a former address may or may not be delivered, especially if there is a change of address. If the mails are to be employed for the transmission of notice, it would seem that a registered letter and a return receipt showing delivery would be a more complete compliance with the requirements of notice essential of due process. "A license to operate motor vehicles on the public highways of North Carolina is a personal privilege and property right which may not be denied a citizen of this State who is qualified therefor. * * *" It may be suspended or revoked only in accordance with the statutory provisions. In re Donnelly, 260 N.C. 375, 132 S.E.2d 904; Beaver v. Scheidt, 251 N.C. 671, 111 S.E.2d 881. In the instant case, however, the Petitioner admitted she received the revocation notice when she returned from Florida the last of May. She made the mistake of relying on her insurance agent to transmit the required report showing the Buick was covered by valid insurance. The agent's failure to transmit the report does not restore the right to operate a motor vehicle upon the public highway. The subsequent moving violations during the period of the first suspension made revocation for an additional period mandatory under G.S. § 20-28.1.
In this case the evidence is sufficient to support the facts found by Judge Anglin and they in turn sustain the conclusions of law and the judgment entered in the Superior Court. The judgment is
Affirmed.